
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.2



WASHINGTON MUTUAL, INC. STOCK OPTION AGREEMENT
(3-Year Graded Vesting)


        Washington Mutual, Inc. (the "Company"), by action of the Board and
approval of its shareholders, established the Washington Mutual, Inc. 2003
Equity Incentive Plan (the "Plan"). The Participant is employed by the Company
or a Related Company (or in the case of a Nonqualified Stock Option, the
Participant is an employee, director, consultant, agent, advisor or independent
contractor of the Company or a Related Company) and the Company desires to
encourage the Participant to own Common Stock for the purposes stated in
Section 1 of the Plan. In consideration of the foregoing, the parties have
entered into this Stock Option Agreement (this "Agreement") to govern the terms
of the Option (as defined below) granted by the Company. Defined terms in the
Plan shall have the same meaning in this Agreement, except where the context
otherwise requires.

1.     Grant of Option

        On the grant date (the "Grant Date") set forth in the electronic Notice
of Grant ("Notice of Grant") provided to the Participant named therein, the
Company has granted to the Participant a right to purchase up to the number of
shares of the Company's Common Stock at the purchase price per share (the
"Exercise Price"), each as adjusted from time to time pursuant to Section 15 of
the Plan, set forth in the Notice of Grant, which right shall be subject to the
terms and conditions set forth in the Notice of Grant, this Agreement, and the
Plan (as amended from time to time) (the "Option"). The Participant shall not be
entitled to any of the benefits under this Option unless and until the
Participant accepts the Option grant through the electronic grant notification
system maintained by or on behalf of the Company. By accepting the Option grant,
the Participant irrevocably agrees on behalf of the Participant and the
Participant's successors and permitted assigns to all of the terms and
conditions of the Option as set forth in or pursuant to the Notice of Grant,
this Agreement, and the Plan (as such may be amended from time to time).

2.     Exercisability; Notice of Exercise

        (a)   The Option shall not be exercisable as of the Grant Date. After
the Grant Date, to the extent not previously exercised and provided that the
Participant has not experienced a Termination of Service, the Option shall
become vested and exercisable on the anniversary of the Grant Date specified
below with respect to a number of shares of Common Stock (rounded to the nearest
whole share) equal to the percentage of the total number of shares subject to
the Option in accordance with the following schedule:

Anniversary of
Grant Date


--------------------------------------------------------------------------------

  Percent (%) of Option
Shares Vested &
Exercisable

--------------------------------------------------------------------------------

  1st Anniversary   331/3 % 2nd Anniversary   662/3 % 3rd Anniversary   100 %

        (b)   The vesting period and/or exercisability of the Option set forth
in Paragraph 2(a) may be adjusted by the Committee to reflect the decreased
level of employment during any period in which the Participant is on an approved
leave of absence or is employed on a less than full time basis. Notwithstanding
anything to the contrary in this Paragraph 2, the Option shall be subject to
earlier acceleration of exercisability and/or expiration of the Option as
otherwise provided in any other written agreement between the Participant and
the Company or a Related Company and, to the extent not inconsistent with any
such written agreement, as expressly provided elsewhere in this Agreement and
under the Plan (for example, in connection with a Company Transaction under
Section 15.3 of the Plan).

--------------------------------------------------------------------------------




        (c)   To the extent then exercisable, the Option may be exercised, from
time to time prior to its expiration, in whole or in part by notifying the
Company or its designee of such exercise in such manner as the Company may from
time to time require, which notice shall specify the number of shares of Common
Stock for which the Option is to be exercised and be accompanied by evidence
satisfactory to the Committee of such person's right to exercise the Option if
the person exercising the Option is not the Participant, and which notice shall
provide for payment of the Option Exercise Price in accordance with Section 7.5
of the Plan.

3.     Non-Transferability of Option

        Except as provided in Section 14 of the Plan, the Option is not
transferable and the Participant may not make any disposition of the Option or
any interest therein. (Section 14 of the Plan permits transfers by will and by
the laws of descent and distribution and permits the Participant to designate
one or more beneficiaries on a Company-approved form who can exercise an Option
following the Participant's death. The Committee, in its sole discretion, may
also permit the Participant to assign or transfer an Option, to the extent
permitted under the Plan.) As used herein, "disposition" means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant's lifetime
or upon or after the Participant's death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment. Any attempted disposition in violation of this
Paragraph 3 and Section 14 of the Plan shall be void.

4.     Status of Participant

        The Participant shall not be deemed a shareholder of the Company with
respect to any of the shares of Common Stock subject to the Option, except to
the extent that such shares shall have been purchased and transferred to him or
her. The Company shall not be required to issue or transfer any certificates for
shares of Common Stock purchased upon exercise of the Option until all
applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

5.     No Effect on Capital Structure

        The Option shall not affect the right of the Company or any Related
Company to reclassify, recapitalize or otherwise change its capital or debt
structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize.

6.     Exercisability and Expiration of Option

        The right to purchase Common Stock under the Option shall expire on the
date specified in the Notice of Grant, which is ten (10) years from the Grant
Date, provided however, that upon a Termination of Service the Option shall
expire on the earlier of such date and (unless a later date is otherwise
expressly provided in any other written agreement between the Participant and
the Company or a Related Company) the date described below in this Paragraph 6
and as otherwise provided under the Plan (for example, in connection with a
Company Transaction under Section 15.3 of the Plan).

        (a)   Termination of Service without Cause.    Upon a Termination of
Service without Cause, (i) any part of the Option that is unexercisable as of
such termination date shall remain unexercisable and shall terminate as of such
date, and (ii) the Participant shall have the right for 12 months after the date
of such Termination of Service to exercise only that portion of the Option that
has become exercisable as of the date of such Termination of Service, and
thereafter the Option shall terminate and cease to be exercisable.

2

--------------------------------------------------------------------------------




        (b)   Termination of Service for Cause.    Upon a Termination of Service
for Cause, the portion, if any, of the Option that remains unexercised at the
time the Participant is notified of such Termination of Service shall terminate
and cease to be exercisable as of such time.

        (c)   Retirement as Employee or Director.    Upon a Termination of
Service for any reason other than for Cause, at or after age 55 with ten years
of service as an employee or with five years of service as a member of the Board
of Directors, the Participant shall have the right, until the fifth anniversary
of the date of such Termination of Service, to exercise only the portion of the
Participant's Option that has become exercisable as of the date of such
Termination of Service, and thereafter the Option shall terminate and cease to
be exercisable. Notwithstanding the foregoing, upon a Termination of Service for
any reason other than for Cause, at or after age 65 (age 72 for Board
directors), the Option shall become exercisable in full as of the date of such
Termination of Service and the Participant shall have the right for 12 months
after the date of such Termination of Service (or until the fifth anniversary of
the date of such Termination of Service, in the case of a Participant with ten
years of service as an employee or with five years of service as a member of the
Board of Directors) to exercise the Option. Thereafter, the Option shall
terminate and cease to be exercisable.

        (d)   Disability.    Upon a Termination of Service by reason of
Disability, (i) the Option shall become exercisable in full as of the date of
such Termination of Service and (ii) the Participant shall have the right for
12 months after the date of such Termination of Service to exercise the Option.
Thereafter, the Option shall terminate and cease to be exercisable.

        (e)   Death.    Upon a Termination of Service by reason of death,
(i) the Option shall become exercisable in full as of the date of such
Termination of Service and (ii) the Option shall be exercisable by the
Participant's legal representatives, heirs, legatees, or distributees for
12 months after the date of such Termination of Service. Thereafter, the Option
shall terminate and cease to be exercisable. Notwithstanding the foregoing, if a
Participant dies after a Termination of Service but while an Option is otherwise
exercisable, the portion of the Option that is exercisable as of the date of
such Termination of Service shall expire 12 months after the date of death,
unless the Committee determines otherwise.

        The Participant's attention is directed to the discussion in Paragraph 8
below of the potential loss of incentive stock option tax treatment if an
Incentive Stock Option is exercised more than three (3) months after the
Participant ceases to be employed by the Company or a Related Company.

        It is the Participant's responsibility to be aware of the date the
Option terminates.

7.     Committee Authority

        Any question concerning the interpretation of this Agreement or the
Plan, any adjustments required to be made under the Plan, and any controversy
that may arise under the Plan or this Agreement shall be determined by the
Committee (including any person(s) to whom the Committee has delegated its
authority) in its sole and absolute discretion. Such decision by the Committee
shall be final and binding.

8.     Stock Option Tax Treatment

        (a)   To the extent that the Notice of Grant specifies that the Option
is intended to be treated as a Nonqualified Stock Option, the Option shall not
be subject to tax treatment as an Incentive Stock Option. To the extent that the
Notice of Grant specifies that the Option is intended to be treated as an
Incentive Stock Option, the Option is intended to qualify to the greatest extent
possible as an "incentive stock option" within the meaning of Section 422 of the
Code, and shall be so construed; provided, however, that nothing in the Notice
of Grant, this Agreement or the Plan shall be interpreted as a representation,
guarantee or other undertaking on the part of the Company that the Option is or
will be determined to qualify as an Incentive Stock Option. Moreover, the Code
provides that Option

3

--------------------------------------------------------------------------------



shares do not qualify for incentive stock option treatment if and to the extent
that (i) the aggregate Exercise Price for shares that could be purchased under
the Option in the year the Option first became exercisable as to such shares,
plus (ii) the aggregate exercise price for shares under any of the Participant's
other concurrently or previously granted incentive stock options that first
became exercisable in that same calendar year, exceeds $100,000. Therefore,
notwithstanding anything to the contrary herein, if and to the extent that any
shares are issued under a portion of this Option that exceeds the foregoing
$100,000 limitation, such shares shall not be treated as issued under an
incentive stock option. In such an event, the Participant shall be subject to
the tax withholding provisions of Section 13 of the Plan for the portion of the
Option that is not an Incentive Stock Option, and to all other Plan provisions
that apply to Nonqualified Stock Options with respect to such portion of the
Option. To the maximum extent possible, the portion of an Option intended to
qualify as an Incentive Stock Option that expires upon a Termination of Service
shall be the portion (if any) that does not so qualify, so as to preserve
incentive stock option treatment for the Option to the greatest extent possible.
Certain decisions, amendments and interpretations by the Committee of this
Option may cause the Option to cease to qualify as an incentive stock option
pursuant to the Code and by accepting this Option the Participant agrees in
advance to such disqualifying action.

        (b)   In order to obtain the tax treatment provided for incentive stock
options by Sections 421 and 422 of the Code:

        (i)    The Participant must exercise any Incentive Stock Option within
three (3) months after the Participant ceases to be employed by the Company or a
Related Company, unless the Participant ceased to be employed due to death or
Disability, and within one (1) year after the Participant ceases to be employed
by the Company or a Related Company on account of disability (as defined in
Section 22(e)(3) of the Code), and

        (ii)   The Participant must not sell the shares of Common Stock received
upon exercising any Incentive Stock Option within two (2) years from the date of
the grant of the Option nor within one (1) year from the date of exercise of the
Option.

With respect to any Option that is intended to qualify as an Incentive Stock
Option in full or as to any portion of the shares issuable thereunder, the
Participant's exercise notice delivered pursuant to Paragraph 2 of this
Agreement with respect to such Option shall indicate whether the Participant
intends to satisfy the foregoing requirements. The Participant is advised to
consult with his or her own tax advisor on any questions related to the tax
treatment of the Option.

9.     Notice of Disqualifying Disposition

        To the extent that the Option is designated in the Notice of Grant as
being intended to be an Incentive Stock Option, the Participant shall notify the
Company of his or her intent to dispose of any of the shares of Common Stock
purchased pursuant to the Option within two (2) years from the date of the grant
of the Option or one (1) year from the date of exercise of the Option, and
promptly after such disposition the Participant shall notify the Company of the
number of shares of Common Stock disposed of, the dates of acquisition and
disposition of such shares, and the consideration, if any, received on such
disposition. If in connection with any such disposition the Company becomes
liable for withholding taxes and has no amounts owing the Participant with which
it may offset and discharge its withholding obligation, the Participant shall
pay over to the Company with the amount needed to discharge the Company's
withholding obligation and shall indemnify the Company against any penalties it
may incur if it does not satisfy such obligations as a result of Participant
failing to pay the Company the amount of such withholding obligation. The
Company will report this disposition on Form W-2. Nothing in this Paragraph
shall give the Participant any right to dispose of shares of Common Stock in a
manner that is inconsistent with any provision of this Agreement, the Plan, or
any stock transfer restriction agreement entered into by the Participant.

4

--------------------------------------------------------------------------------




10.   Plan Controls

        The terms of the Notice of Grant and this Agreement are governed by the
terms of the Plan, as it exists on the date of the grant and as the Plan is
amended from time to time. In the event of any conflict between the provisions
of the Notice of Grant or this Agreement and the provisions of the Plan, the
terms of the Plan shall control, except as expressly stated otherwise. The term
"Section" generally refers to provisions within the Plan; provided, however, the
term "Paragraph" shall refer to a provision of this Agreement.

11.   Limitation on Rights; No Right to Future Grants; Extraordinary Item.

        By entering into this Agreement and accepting the Option, Participant
acknowledges that: (i) Participant's participation in the Plan is voluntary;
(ii) the value of the Option is an extraordinary item which is outside the scope
of any employment contract with Participant; (iii) the Option is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and Participant will not be entitled to
compensation or damages as a consequence of Participant's forfeiture or
expiration of any unvested portion of the Option as a result of Participant's
Termination of Service with the Company or any Related Company for any reason;
and (iv) in the event that Participant is not a direct employee of Company, the
grant of the Option will not be interpreted to form an employment relationship
with the Company or any Related Company and the grant of the Option will not be
interpreted to form an employment contract with the Participant's employer, the
Company or any Related Company. The Company shall be under no obligation
whatsoever to advise the Participant of the existence, maturity or termination
of any of Participant's rights hereunder and Participant shall be responsible
for familiarizing himself or herself with all matters contained herein and in
the Plan which may affect any of Participant's rights or privileges hereunder.

12.   General Provisions

        12.1    Notice    

        Whenever any notice is required or permitted hereunder, such notice must
be in writing and delivered in person or by mail (to the address set forth below
if notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Any notice given by the Company to the Participant
directed to Participant at Participant's address on file with the Company shall
be effective to bind the Participant and any other person who shall have
acquired rights under this Agreement. The Company or the Participant may change,
by written notice to the other, the address previously specified for receiving
notices. Notices delivered to the Company in person or by mail shall be
addressed as follows:

Company:   Washington Mutual, Inc.
Attn: Leadership Rewards, Stock Administrator
Mail Stop SAS-1610
1191 Second Avenue
Seattle, WA 98101

5

--------------------------------------------------------------------------------



        12.2    No Waiver    

        No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

        12.3    Undertaking    

        Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Option pursuant to the express
provisions of this Agreement.

        12.4    Entire Contract    

        This Agreement, the Notice of Grant and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

        12.5    Successors and Assigns    

        The provisions of this Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and Participant and
Participant's legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

        12.6    Securities Law Compliance; Restrictions on Resales of Option
Shares    

        The Company may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any exercise of the
Option and/or any resales by the Participant or other subsequent transfers by
the Participant of any shares of Common Stock issued as a result of the exercise
of the Option, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Option and/or the Common Stock underlying the Option and
(c) restrictions as to the use of a specified brokerage firm or other agent for
exercising the Option and/or for such resales or other transfers. The sale of
the shares underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

        12.7    Information Confidential    

        As partial consideration for the granting of the Option, the Participant
agrees that he or she will keep confidential all information and knowledge that
the Participant has relating to the manner and amount of his or her
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Participant's
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

        12.8    Data Privacy    

        As an essential term of this Option, the Participant consents to the
collection, use and transfer, in electronic or other form, of personal data as
described in this Agreement for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan.

        By entering into this Agreement and accepting the Option, Participant
acknowledges that the Company holds certain personal information about the
Participant, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification

6

--------------------------------------------------------------------------------




number, salary, tax rates and amounts, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan ("Data"). Participant acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant or the Company may elect
to deposit any shares of stock acquired upon exercise of the Option. Participant
acknowledges that Data may be held only as long as is necessary to implement,
administer and manage Participant's participation in the Plan as determined by
the Company, and that Participant may request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, provided
however, that refusing or withdrawing Participant's consent may adversely affect
Participant's ability to participate in the Plan.

        12.9    Electronic Delivery    

        The Company may, in its sole discretion, decide to deliver any documents
related to any options granted under the Plan by electronic means or to request
Participant's consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, and such consent shall remain in effect
throughout Participant's term of employment or service with the Company and
thereafter until withdrawn in writing by Participant.

        12.10    Governing Law    

        Except as may otherwise be provided in the Plan, the provisions of the
Notice of Grant and this Agreement shall be governed by the laws of the state of
Washington, without giving effect to principles of conflicts of law.

7

--------------------------------------------------------------------------------




WASHINGTON MUTUAL, INC. STOCK OPTION AGREEMENT
(1-Year Cliff Vesting Nonqualified Options)


        Washington Mutual, Inc. (the "Company"), by action of the Board and
approval of its shareholders, established the Washington Mutual, Inc. 2003
Equity Incentive Plan (the "Plan"). The Participant is employed by the Company
or a Related Company (or in the case of a Nonqualified Stock Option, the
Participant is an employee, director, consultant, agent, advisor or independent
contractor of the Company or a Related Company) and the Company desires to
encourage the Participant to own Common Stock for the purposes stated in
Section 1 of the Plan. In consideration of the foregoing, the parties have
entered into this Stock Option Agreement (this "Agreement") to govern the terms
of the Option (as defined below) granted by the Company. Defined terms in the
Plan shall have the same meaning in this Agreement, except where the context
otherwise requires.

1.     Grant of Option

        On the grant date (the "Grant Date") set forth in the electronic Notice
of Grant ("Notice of Grant") provided to the Participant named therein, the
Company has granted to the Participant a right to purchase up to the number of
shares of the Company's Common Stock at the purchase price per share (the
"Exercise Price"), each as adjusted from time to time pursuant to Section 15 of
the Plan, set forth in the Notice of Grant, which right shall be subject to the
terms and conditions set forth in the Notice of Grant, this Agreement, and the
Plan (as amended from time to time) (the "Option"). By accepting the Option
grant, the Participant irrevocably agrees on behalf of the Participant and the
Participant's successors and permitted assigns to all of the terms and
conditions of the Option as set forth in or pursuant to the Notice of Grant,
this Agreement, and the Plan (as such may be amended from time to time).

2.     Exercisability; Notice of Exercise

        (a)   The Option shall not be exercisable as of the Grant Date. After
the Grant Date, to the extent not previously exercised and provided that the
Participant has not experienced a Termination of Service, the Option shall
become vested and exercisable on the anniversary of the Grant Date specified
below with respect to a number of shares of Common Stock (rounded to the nearest
whole share) equal to the percentage of the total number of shares subject to
the Option in accordance with the following schedule:

Anniversary of
Grant Date


--------------------------------------------------------------------------------

  Percent (%) of Option
Shares Vested &
Exercisable

--------------------------------------------------------------------------------

  1st Anniversary   100 %

        (b)   The vesting period and/or exercisability of the Option set forth
in Paragraph 2(a) may be adjusted by the Committee to reflect the decreased
level of employment during any period in which the Participant is on an approved
leave of absence or is employed on a less than full time basis. Notwithstanding
anything to the contrary in this Paragraph 2, the Option shall be subject to
earlier acceleration of exercisability and/or expiration of the Option as
otherwise provided in any other written agreement between the Participant and
the Company or a Related Company and, to the extent not inconsistent with any
such written agreement, as expressly provided elsewhere in this Agreement and
under the Plan (for example, in connection with a Company Transaction under
Section 15.3 of the Plan).

        (c)   To the extent then exercisable, the Option may be exercised, from
time to time prior to its expiration, in whole or in part by notifying the
Company or its designee of such exercise in such manner as the Company may from
time to time require, which notice shall specify the number of shares of Common
Stock for which the Option is to be exercised and be accompanied by evidence
satisfactory to the Committee of such person's right to exercise the Option if
the person exercising the Option is not the Participant, and which notice shall
provide for payment of the Option Exercise Price in accordance with Section 7.5
of the Plan.

--------------------------------------------------------------------------------




3.     Non-Transferability of Option

        Except as provided in Section 14 of the Plan, the Option is not
transferable and the Participant may not make any disposition of the Option or
any interest therein. (Section 14 of the Plan permits transfers by will and by
the laws of descent and distribution and permits the Participant to designate
one or more beneficiaries on a Company-approved form who can exercise an Option
following the Participant's death. The Committee, in its sole discretion, may
also permit the Participant to assign or transfer an Option, to the extent
permitted under the Plan.) As used herein, "disposition" means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant's lifetime
or upon or after the Participant's death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment. Any attempted disposition in violation of this
Paragraph 3 and Section 14 of the Plan shall be void.

4.     Status of Participant

        The Participant shall not be deemed a shareholder of the Company with
respect to any of the shares of Common Stock subject to the Option, except to
the extent that such shares shall have been purchased and transferred to him or
her. The Company shall not be required to issue or transfer any certificates for
shares of Common Stock purchased upon exercise of the Option until all
applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

5.     No Effect on Capital Structure

        The Option shall not affect the right of the Company or any Related
Company to reclassify, recapitalize or otherwise change its capital or debt
structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize.

6.     Exercisability and Expiration of Option

        The right to purchase Common Stock under the Option shall expire on the
date specified in the Notice of Grant, which is ten (10) years from the Grant
Date, provided however, that upon a Termination of Service the Option shall
expire on the earlier of such date and (unless a later date is otherwise
expressly provided in any other written agreement between the Participant and
the Company or a Related Company) the date described below in this Paragraph 6
and as otherwise provided under the Plan (for example, in connection with a
Company Transaction under Section 15.3 of the Plan).

        (a)   Termination of Service without Cause.    Upon a Termination of
Service without Cause, (i) any part of the Option that is unexercisable as of
such termination date shall remain unexercisable and shall terminate as of such
date, and (ii) the Participant shall have the right for 12 months after the date
of such Termination of Service to exercise only that portion of the Option that
has become exercisable as of the date of such Termination of Service, and
thereafter the Option shall terminate and cease to be exercisable.

        (b)   Termination of Service for Cause.    Upon a Termination of Service
for Cause, the portion, if any, of the Option that remains unexercised at the
time the Participant is notified of such Termination of Service shall terminate
and cease to be exercisable as of such time.

        (c)   Retirement as Employee or Director.    Upon a Termination of
Service for any reason other than for Cause, at or after age 55 with ten years
of service as an employee or with five years of service as a member of the Board
of Directors, the Participant shall have the right, until the fifth anniversary
of the date of such Termination of Service, to exercise only the portion of the
Participant's Option that has

2

--------------------------------------------------------------------------------




become exercisable as of the date of such Termination of Service, and thereafter
the Option shall terminate and cease to be exercisable. Notwithstanding the
foregoing, upon a Termination of Service for any reason other than for Cause, at
or after age 65 (age 72 for Board directors), the Option shall become
exercisable in full as of the date of such Termination of Service and the
Participant shall have the right for 12 months after the date of such
Termination of Service (or until the fifth anniversary of the date of such
Termination of Service, in the case of a Participant with ten years of service
as an employee or with five years of service as a member of the Board of
Directors) to exercise the Option. Thereafter, the Option shall terminate and
cease to be exercisable.

        (d)   Disability.    Upon a Termination of Service by reason of
Disability, (i) the Option shall become exercisable in full as of the date of
such Termination of Service and (ii) the Participant shall have the right for
12 months after the date of such Termination of Service to exercise the Option.
Thereafter, the Option shall terminate and cease to be exercisable.

        (e)   Death.    Upon a Termination of Service by reason of death,
(i) the Option shall become exercisable in full as of the date of such
Termination of Service and (ii) the Option shall be exercisable by the
Participant's legal representatives, heirs, legatees, or distributees for
12 months after the date of such Termination of Service. Thereafter, the Option
shall terminate and cease to be exercisable. Notwithstanding the foregoing, if a
Participant dies after a Termination of Service but while an Option is otherwise
exercisable, the portion of the Option that is exercisable as of the date of
such Termination of Service shall expire 12 months after the date of death,
unless the Committee determines otherwise.

        It is the Participant's responsibility to be aware of the date the
Option terminates.

7.     Committee Authority

        Any question concerning the interpretation of this Agreement or the
Plan, any adjustments required to be made under the Plan, and any controversy
that may arise under the Plan or this Agreement shall be determined by the
Committee (including any person(s) to whom the Committee has delegated its
authority) in its sole and absolute discretion. Such decision by the Committee
shall be final and binding.

8.     Stock Option Tax Treatment

        The Option is intended to be treated for tax purposes as a Nonqualified
Stock Option and not to be subject to tax treatment as an Incentive Stock
Option.

9.     Plan Controls

        The terms of the Notice of Grant and this Agreement are governed by the
terms of the Plan, as it exists on the date of the grant and as the Plan is
amended from time to time. In the event of any conflict between the provisions
of the Notice of Grant or this Agreement and the provisions of the Plan, the
terms of the Plan shall control, except as expressly stated otherwise. The term
"Section" generally refers to provisions within the Plan; provided, however, the
term "Paragraph" shall refer to a provision of this Agreement.

10.   Limitation on Rights; No Right to Future Grants; Extraordinary Item.

        By entering into this Agreement and accepting the Option, Participant
acknowledges that: (i) Participant's participation in the Plan is voluntary;
(ii) the value of the Option is an extraordinary item which is outside the scope
of any employment contract with Participant; (iii) the Option is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and Participant will not be

3

--------------------------------------------------------------------------------




entitled to compensation or damages as a consequence of Participant's forfeiture
or expiration of any unvested portion of the Option as a result of Participant's
Termination of Service with the Company or any Related Company for any reason;
and (iv) in the event that Participant is not a direct employee of Company, the
grant of the Option will not be interpreted to form an employment relationship
with the Company or any Related Company and the grant of the Option will not be
interpreted to form an employment contract with the Participant's employer, the
Company or any Related Company. The Company shall be under no obligation
whatsoever to advise the Participant of the existence, maturity or termination
of any of Participant's rights hereunder and Participant shall be responsible
for familiarizing himself or herself with all matters contained herein and in
the Plan which may affect any of Participant's rights or privileges hereunder.

11.   General Provisions

        11.1    Notice    

        Whenever any notice is required or permitted hereunder, such notice must
be in writing and delivered in person or by mail (to the address set forth below
if notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. Any notice given by the Company to the Participant
directed to Participant at Participant's address on file with the Company shall
be effective to bind the Participant and any other person who shall have
acquired rights under this Agreement. The Company or the Participant may change,
by written notice to the other, the address previously specified for receiving
notices. Notices delivered to the Company in person or by mail shall be
addressed as follows:

Company:   Washington Mutual, Inc.
Attn: Leadership Rewards, Stock Administrator
Mail Stop SAS-1610
1191 Second Avenue
Seattle, WA 98101

        11.2    No Waiver    

        No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

        11.3    Undertaking    

        Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Option pursuant to the express
provisions of this Agreement.

        11.4    Entire Contract    

        This Agreement, the Notice of Grant and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

4

--------------------------------------------------------------------------------




        11.5    Successors and Assigns    

        The provisions of this Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and Participant and
Participant's legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

        11.6    Securities Law Compliance; Restrictions on Resales of Option
Shares    

        The Company may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any exercise of the
Option and/or any resales by the Participant or other subsequent transfers by
the Participant of any shares of Common Stock issued as a result of the exercise
of the Option, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Option and/or the Common Stock underlying the Option and
(c) restrictions as to the use of a specified brokerage firm or other agent for
exercising the Option and/or for such resales or other transfers. The sale of
the shares underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

        11.7    Information Confidential    

        As partial consideration for the granting of the Option, the Participant
agrees that he or she will keep confidential all information and knowledge that
the Participant has relating to the manner and amount of his or her
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to the Participant's
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

        11.8    Data Privacy    

        As an essential term of this Option, the Participant consents to the
collection, use and transfer, in electronic or other form, of personal data as
described in this Agreement for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan.

        By entering into this Agreement and accepting the Option, Participant
acknowledges that the Company holds certain personal information about the
Participant, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, tax rates and amounts, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan ("Data"). Participant acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant or the Company may elect
to deposit any shares of stock acquired upon exercise of the Option. Participant
acknowledges that Data may be held only as long as is necessary to implement,
administer and manage Participant's participation in the Plan as determined by
the Company, and that Participant may request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, provided
however, that refusing or withdrawing Participant's consent may adversely affect
Participant's ability to participate in the Plan.

5

--------------------------------------------------------------------------------




        11.9    Electronic Delivery    

        The Company may, in its sole discretion, decide to deliver any documents
related to any options granted under the Plan by electronic means or to request
Participant's consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, and such consent shall remain in effect
throughout Participant's term of employment or service with the Company and
thereafter until withdrawn in writing by Participant.

        12.10    Governing Law    

        Except as may otherwise be provided in the Plan, the provisions of the
Notice of Grant and this Agreement shall be governed by the laws of the state of
Washington, without giving effect to principles of conflicts of law.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit No. 10.2



WASHINGTON MUTUAL, INC. STOCK OPTION AGREEMENT (3-Year Graded Vesting)
WASHINGTON MUTUAL, INC. STOCK OPTION AGREEMENT (1-Year Cliff Vesting
Nonqualified Options)
